Citation Nr: 1012716	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-23 261	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 40 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 RO rating decision 
that increased the rating for the Veteran's service-
connected bilateral hearing loss from noncompensable (0 
percent) to 10 percent, effective September 13, 2007.  

A July 2008 RO decision increased the rating for the 
Veteran's service-connected bilateral hearing loss to 40 
percent, effective September 13, 2007.  Since that grant did 
not represent a total grant of benefits sought on appeal, 
the claim for increase remained before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.  


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


